Name: 2002/382/EC: Commission Decision of 23 May 2002 amending Decisions 2001/925/EC, 2002/33/EC and 2002/209/EC to prolong certain protection measures and detailed conditions in relation to the evolution of classical swine fever in Spain in April 2002 (Text with EEA relevance) (notified under document number C(2002) 1918)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  Europe;  means of agricultural production;  tariff policy;  health;  agricultural policy;  agricultural activity
 Date Published: 2002-05-24

 Avis juridique important|32002D03822002/382/EC: Commission Decision of 23 May 2002 amending Decisions 2001/925/EC, 2002/33/EC and 2002/209/EC to prolong certain protection measures and detailed conditions in relation to the evolution of classical swine fever in Spain in April 2002 (Text with EEA relevance) (notified under document number C(2002) 1918) Official Journal L 136 , 24/05/2002 P. 0020 - 0021Commission Decisionof 23 May 2002amending Decisions 2001/925/EC, 2002/33/EC and 2002/209/EC to prolong certain protection measures and detailed conditions in relation to the evolution of classical swine fever in Spain in April 2002(notified under document number C(2002) 1918)(Text with EEA relevance)(2002/382/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2) and, in particular, Article 10(4) thereof,Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever(3), and in particular Article 10(1)(b), Article 11(1)(f), Article 25(3) and Article 29(4) thereof,Whereas:(1) Outbreaks of classical swine fever have occurred in CataluÃ ±a in Spain.(2) Spain has taken measures within the framework of Directive 2001/89/EC.(3) In relation to these outbreaks of disease, the Commission adopted: (i) Decision 2001/925/EC of 20 December 2001 concerning certain protection measures relating to classical swine fever in Spain(4), as last amended by Decision 2002/313/EC(5); (ii) Decision 2002/33/EC of 14 January 2002 on the use of two slaughterhouses, in accordance with Article 10(1)(b) of Council Directive 2001/89/EC, by Spain(6), as last amended by Decision 2002/313/EC, and (iii) Decision 2002/209/EC of 11 March 2002, updating the conditions for the granting of authorisation for the removal of pigs from holdings located within the protection and surveillance zones established in Spain in relation to classical swine fever and establishing conditions for the marking and use of pigmeat in application of Article 11 of Council Directive 2001/89/EC(7), as last amended by Decision 2002/313/EC.(4) In the light of the evolution of the epidemiological situation in the concerned area of Spain, where further outbreaks of classical swine fever have been recorded in April 2002, it is appropriate to prolong the adopted measures until 30 June 2002 and to amend the conditions on the use of the two slaughterhouses referred to in Decision 2002/33/EC.(5) Decisions 2001/925/EC, 2002/33/EC and 2002/209/EC should therefore be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1In Article 8 of Decision 2001/925/EC:(a) the words "20 May" are replaced by the words "20 June 2002";(b) the words "31 May 2002" are replaced by the words "30 June 2002".Article 2In Article 1(1), first indent of Decision 2002/33/EC the words "the areas described in the Annex of Decision 2001/925/EC" are replaced by the word "Spain".In Article 2 of Decision 2002/33/EC the words "31 May 2002" are replaced by the words "30 June 2002".Article 3In Article 1 of Decision 2002/209/EC the words "10 April" are replaced by the words "8 May 2002".In Article 9 of Decision 2002/209/EC the words "31 May 2002" are replaced by the words "30 June 2002".Article 4This Decision is addressed to the Member States.Done at Brussels, 23 May 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 316, 1.12.2001, p. 5.(4) OJ L 339, 21.12.2001, p. 56.(5) OJ L 112, 27.4.2002, p. 45.(6) OJ L 13, 16.1.2002, p. 13.(7) OJ L 68, 12.3.2002, p. 40.